ON PETITION FOR WRIT OF MANDAMUS
PER CURIAM.
In this original mandamus proceeding relator seeks review of an October 4, 1994 order requiring discovery of mental health records. We note at the outset that there are threshold relevancy issues implicated by the trial court’s discovery order because D.Y. has admitted that his conduct fell below the standard of care for a drug counselor. Additionally, there is no indication in the record we have that D.Y.’s employers had access to his medical records, or that they knew or should have known of the existence of the records.
However, we believe the trial court should have the opportunity to reconsider the October 4, 1994 ruling of which relator complains in this proceeding in light of our opinion in R.K v. Ramirez, 887 S.W.2d 836 (Tex.1994).1 Accordingly, we overrule Relator’s Motion for Leave to File Petition for Writ of Mandamus, as supplemented, without addressing the merits of the petition and without prejudice to either party again requesting relief from the court of appeals and this Court after the trial court has had an opportunity to reconsider its ruling.

. Relator filed a "Motion for Leave to File Supplemental Petition for Writ of Mandamus” concerning a February 6, 1995 ruling ordering production of a second set of documents. In this order, the trial court expressly stated that it had reviewed the documents in light of R.K. Our directive to the trial court applies only to the October 4, 1994 order.